Exhibit 10.1


FIRST AMENDMENT TO THE
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.
This First Amendment (this “Amendment”) to the Second Amended and Restated
Agreement of Limited Partnership of CatchMark Timber Operating Partnership,
L.P., a Delaware limited partnership (the “Partnership”) dated as of October 31,
2018 (the “LP Agreement”), shall be effective as of June 28, 2019 (the
“Amendment Date”). All capitalized terms used and not defined in this Amendment
shall have the meanings ascribed to such terms in the LP Agreement.
RECITALS
Pursuant to the LP Agreement, the General Partner may amend the LP Agreement,
subject to complying with Article XI of the LP Agreement. The General Partner
has complied with Article XI of the LP Agreement and this Amendment shall become
effective as of the Amendment Date.
NOW, THEREFORE, the LP Agreement is hereby amended as follows:


1.
Amendments.



A.Section 2.06 of the LP Agreement is hereby deleted in its entirety and
replaced with the following:


“2.06    Partnership Interests.
(a)    Each Partnership Interest in the Partnership is uncertificated and shall
not constitute a “security” within the meaning of, and governed by, (i) Article
8 of the Uniform Commercial Code (including Section 8-102(a)(15) thereof) as in
effect from time to time in the State of Delaware (the “UCC”), or (ii) Article 8
of the Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.
(b)    [Reserved].
(c)    The Partnership shall maintain books for the purpose of registering the
transfer of Partnership Interests.
(d)    [Reserved].
(e)    This Section 2.06 may not be amended or otherwise modified so long as a
Partner’s (or any other equity holder of the Partnership’s) interests in the
Company are subject to a pledge, hypothecation or other assignment as collateral
to any Lender to the Partnership (or any affiliate of the Partnership) or any
agent acting on such lender’s behalf without the prior written consent of any
such lender or agent (or the transferee of any such lender or agent). Each
recipient of a pledge, hypothecation or other assignment as collateral of all or
any portion of a Partner’s Pledged General Partnership Collateral or Pledged
Limited Partnership Collateral shall be a third party beneficiary of the
provisions of this Section 2.06.”


B.Exhibit B attached to the LP Agreement is hereby deleted and shall be
designated as [Reserved].





--------------------------------------------------------------------------------

Exhibit 10.1




C.Section 4.02(c)(v) of the LP Agreement is hereby deleted in its entirety and
replaced with the following:


(v) Legend. The books and records of the Partnership as maintained by the
General Partner or by its agent shall bear an appropriate notation or legend
indicating that additional terms, conditions and restrictions on transfer,
including without limitation those set forth in a Vesting Agreement, apply to
LTIP Units.


D.Exhibit A attached to the LP Agreement is hereby amended and restated and
attached hereto as Exhibit A.


2.
General Provisions.



A.On and after the Amendment Date, each reference in the LP Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the LP Agreement shall mean, and be a reference to, the LP Agreement as amended
by this Amendment; provided, that references in the Agreement to “as of the date
hereof” or “as of the date of this Agreement” or words of like import shall
continue to refer to October 31, 2018.


B.This Amendment shall become effective as of the Amendment Date.


C.This Amendment shall be governed by and construed in accordance with the laws
of the State of Delaware, regardless of the laws that might otherwise govern
under applicable principles of conflicts of law thereof.


D.The LP Agreement, as amended by this Amendment, constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.


E.In the event that any provision of this Amendment or the application thereof
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Amendment will continue in full force
and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Amendment with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.
Remainder of page left intentionally blank; signature page follows















--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this First Amendment to the Second Amended and Restated Agreement of Limited
Partnership, as of the 28th day of June, 2019.


GENERAL PARTNER:
CATCHMARK TIMBER TRUST, INC.




By:/s/ Brian M. Davis                
Name: Brian M. Davis
Title: President and Chief Financial Officer





























































































--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT A
 
PARTNERSHIP UNITS


June 28, 2019


Partner


Capital
Contribution


Common
Units


LTIP
Units


Percentage
Interest


Percentage
Interest for Section 5.02(e) 1 
GENERAL PARTNER
CatchMark Timber Trust, Inc.
5 Concourse Parkway
Suite 2325
Atlanta, Georgia 30328
$
748,541,086


48,964,603


—


99.9996%
99.5131%
 
 
 
 
 
 
LIMITED PARTNER
CatchMark LP Holder, LLC
5 Concourse Parkway
Suite 2325
Atlanta, GA 30328
$
2,000


200


—


0.0004%
0.0004%
 
 
 
 
 
 
Jerrold Barag
$
—


—


136,099


—%
0.2766%
 
 
 
 
 
 
Brian M. Davis
$
—


—


83,186


—%
0.1691%
 
 
 
 
 
 
Paul S. Fisher
$
—


—


6,699


—%
0.0136%
 
 
 
 
 
 
Mary E. McBride
$
—


—


6,699


—%
0.0136%
 
 
 
 
 
 
Henry G. Zigtema
$
—


—


6,699


—%
0.0136%
 
 
 
 
 
 
TOTAL
$
748,543,086


48,964,803


239,382


100%
100%















____________________________


See Section 5.02(e) for the calculation of Percentage Interests for purposes of
distributions.





